Title: To James Madison from William Bradford, 1 March 1773
From: Bradford, William
To: Madison, James



My dear Jemmy,
N. Hall. March 1t. 1773.

You will pardon me for not writing sooner when I inform you that ever since I received your agreeable letter I have [been] roving from place to place without being able to find time to answer it. But I need make no apology, as I know your Goodness will excuse me without one. Puntuality [in] answering a letter is what Pope justly call[s] the ceremonial part of friendship which those who have a true taste for the substantial part can sometimes dispense with.
You alarm me, by what you tell me about your health. I beleive you hurt your constitution while here, by too close an application to study; but I hope ’tis not so bad with you as you seem to imagine. Persons of the weakest Constitutions by taking a proper care of themselves often out live those of the strongest. Pope, in his letters, is frequently complaining that his health was fast declining & that he looks upon himself as just on the threshhold of another world; yet you see he lived longer than the generallity of mankind do. You, I hope will yet enjoy many days as you seem designed by Providence for extensive usefulness. “Spare useful lives,” is a part of the Doctor’s petition I always heartily join.
The best thanks I can give you for your advice is to frame my conduct by it. Let me intreat a continuation of it, & be assured I shall always receive it with pleasure & Gratitude. I know not why, but so it is, that that advice of an absent friend makes a deeper impression on me & is more attended to [than] the wisest precepts of the wisest Philosopers.
I am afraid you will find me but a dull correspondent however I can be a faithful one. Some have an ingenious way of filling their letters with compliments & professions of regard which for the life of me I cannot obtain. Nor would I if I could. It is true, Compliments have been called the Smoke of Friendship, but I know not whether the metaphor will hold; for where there is smoke there must be some fire, but there may [be] compliments without the least degree of Friendship. Several times I sat down to write to you & as often rose up without being able to tell you any thing that was worth your hearing. When I began this letter I was going upon an old rule I have often heard “to say whatever comes uppermost,” But as that always is how heartily I love it is needless to tell you what you already know. I shall therefore give a short account of the several productions of the press in this part of the world.
(*Here an account of the piece[?] against[?] Dr Witherspoon precis[?] of the “candid remarks”) George Cockings has likewise published a peice which he has christened with the name of Tragedy. I beleive you have read part (I am sure you never read the whole) of his poem, called “War.” It may serve to give you some Idea of this Tragedy, when I tell that he seems to have designed it as a compendium of that. The stile is below criticism, & one would think he intended to burlesque blank verse by it. Mather’s psalms which you know are prose divided into six & eight feet, are far preferable. As to Sentiment there is none in it and the unities of time and place (If I rightly understand what they are) are grosly violated. I think it is Lord Kaims who observes “That change of time and place ought never to be indulged in the same act.” But in the middle of the last act the scene shifts from Quebec to London & the time is considerably advanced. He has, however, happily preserved all the Punctuality of an historian, which may serve to gratify the curiosity of those who desire to know how Quebec was taken. But [to] call this peice a tragedy is ridiculous for it has neither the spirit nor the body of Dramatic poetry.
Doctor Smith has published an oration which he delivered to the Philosophic Society: it is nothing extraordinary but seems to be (as he himself calls it) “a few loose thoughts thrown together in an evening or two.”
You see by my date that I have on[c]e more left the busy town to enjoy the quiet of a collegiac Life. If you would allow me to make use of the hackened simile (because it so well describe[s] my case) I would tell you that like Noah’s Dove I had again sought the ark because I found no resting place for my foot. I spend my time very agreeably & want nothing to compleat my happiness but your company & conversation. Write soon & beleive me yours
W—— B——d.
